Opinion filed July 29,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00137-CR
                                                    __________
 
                              WILLIAM
ROBERT HALE, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 385th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR36776
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            William
Robert Hale pleaded guilty to the offenses of intoxication manslaughter as
alleged in Count One of the indictment and aggravated assault as alleged in Count
Three of the indictment.  Appellant entered into a plea agreement for both
offenses and signed a waiver of jury and agreement to stipulate.  Appellant
further signed a waiver of his right to appeal.  The trial court accepted
appellant’s guilty pleas and assessed punishment in accordance with the plea
agreement at seven years confinement.
            The
trial court certified that appellant entered into a plea bargain and has no
right to appeal.  Appellant did not request the trial court’s permission to
appeal any pretrial matters, and the trial court did not give permission for
appellant to appeal.  Appellant filed a notice of appeal for both offenses.
The
record supports the trial court’s certification that appellant does not have the
right to appeal.  Pursuant to his plea bargain agreement, appellant has no
right to appeal.  Tex. R. App. P. 25.2(a). 
We dismiss the appeal without further action.  Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).
The
appeal is dismissed.
 
                                                                                                PER
CURIAM
 
July 29, 2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.